Case 2:19-cv-00193-TBM-MTP Document 96-8 Filed 11/19/20 Page 1 of 3




              EXHIBIT H
             Case 2:19-cv-00193-TBM-MTP Document 96-8 Filed 11/19/20 Page 2 of 3


Bee, Charman

From:               TrackingUpdates@fedex.com
Sent:               Friday, October 9, 2020 8:55 AM
To:                 Metral, Nicole
Subject:            FedEx Shipment 397648126715 Delivered


________________________________________________________________________________

This tracking update has been requested by:

Company Name:             Blank Rome LLP
Name:                Tina Melendez
E‐mail:             tmelendez@blankrome.com

Message:           PSShip eMail Notification
________________________________________________________________________________


Our records indicate that the following shipment has been delivered:



Reference:                    136044.01923‐92354
Ship date:                   Oct 8, 2020
Signed for by:                 Signature Release on file
Delivery location:               LILBURN, GA
Delivery date:                 Fri, 10/9/2020 11:50 am
Service type:                 FedEx Priority Overnight®
Packaging type:                 FedEx® Envelope
Number of pieces:                  1
Weight:                     1.00 lb.
Special handling/Services            Deliver Weekday
                         No Signature Required
Standard transit:               10/9/2020 by 10:30 am

Tracking number:            397648126715


Shipper Information           Recipient Information
Tina Melendez               Kirk Gibbs
Blank Rome LLP               3115 LAWRENCEVILLE RD
2029 Century Park East          LILBURN
6th Floor                GA
Los Angeles               US
CA                     30047
US
90067



                                                           1
             Case 2:19-cv-00193-TBM-MTP Document 96-8 Filed 11/19/20 Page 3 of 3



Please do not respond to this message. This email was sent from an unattended mailbox. This report was generated at
approximately 10:55 AM CDT on 10/09/2020.

All weights are estimated.

The shipment is scheduled for delivery on or before the scheduled delivery displayed above. FedEx does not determine
money‐back guarantee or delay claim requests based on the scheduled delivery. Please see the FedEx Service Guide
for terms and
conditions of service, including the FedEx Money‐Back Guarantee, or contact your FedEx customer support
representative.

To track the status of this shipment online, please use the following:
https://urldefense.com/v3/__https://www.fedex.com/apps/fedextrack/?action=track&tracknumbers=397648126715&l
anguage=en&opco=FX&clientype=ivother__;!!BzMsqVLNNjU!fGPKySBhAD6iAl5J_Ti8tEd8PDBhMLS4iHrOMOwVTtZxyBcA
Frn6bJyjl4SQgtGDQA$

This tracking update has been sent to you by FedEx on behalf of the Requestor tmelendez@blankrome.com. FedEx does
not validate the authenticity of the requestor and does not validate, guarantee or warrant the authenticity of the
request, the requestor's message, or the accuracy of this tracking update.

Standard transit is the date and time the package is scheduled to be delivered by, based on the selected service,
destination and ship date. Limitations and exceptions may apply. Please see the FedEx Service Guide for terms and
conditions of service, including the FedEx Money‐Back Guarantee, or contact your FedEx Customer Support
representative.

© 2020 Federal Express Corporation. The content of this message is protected by copyright and trademark laws under
U.S. and international law. You can access our privacy policy by searching the term on fedex.com. All rights reserved.

Thank you for your business.




                                                           2
